
	

114 HRES 89 IH: Supporting “United States Foreign Service Day” in recognition of the men and women who have served, or are presently serving, in the Foreign Service of the United States, and to honor those in the Foreign Service who have given their lives in the line of duty.
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 89
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Vargas submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Supporting United States Foreign Service Day in recognition of the men and women who have served, or are presently serving, in the Foreign
			 Service of the United States, and to honor those in the Foreign Service
			 who have given their lives in the line of duty.
	
	
 Whereas the Foreign Service of the United States (referred to in this resolution as the “Foreign Service”) was established through the passage of the Act entitled “An Act For the reorganization and improvement of the Foreign Service of the United States, and for other purposes” (43 Stat. 140, chapter 182, commonly known as the “Rogers Act of 1924”) and is now celebrating its 90th anniversary;
 Whereas the Rogers Act of 1924 established a career organization based on competitive examination and merit promotion;
 Whereas approximately 16,000 men and women of the Foreign Service are serving at home and abroad in 2014;
 Whereas the diplomatic, consular, communications, trade, development, security, and numerous other functions these men and women perform constitute the first and most cost-effective instrument of our Nation to protect and promote United States interests abroad;
 Whereas the men and women of the Foreign Service and their families are increasingly exposed to risks and danger, even in times of peace, and many have died in the service of their country;
 Whereas employees of the Foreign Service work daily— (1)to preserve peace and freedom around the world;
 (2)to promote economic prosperity and mutual understanding around the world; (3)to reduce poverty, end hunger and malnutrition, fight disease, combat international crime and illegal drugs, and address environmental degradation;
 (4)to promote economic development, commercial enterprises, economic prosperity, global food security, American agricultural products, and United States jobs and trade;
 (5)to promote American ideals and values, human rights, freedom, gender equality, and democracy; and (6)to provide emergency and humanitarian assistance to respond to crises around the globe;
 Whereas employees of the Foreign Service are often the first line of defense against international terrorism;
 Whereas more than 250 members of the Foreign Service, and many more locally employed staff of the Foreign Service, have made the ultimate sacrifice on behalf of the United States;
 Whereas employees of the Foreign Service personify the virtues of patriotism, sacrifice, service, and duty;
 Whereas the families of employees of the Foreign Service make important and significant sacrifices for the greater good of the American people and the United States; and
 Whereas it is appropriate and just for our Nation— (1)to recognize the dedication of the men and women of the Foreign Service; and
 (2)to honor those who have given their lives in the loyal pursuit of their duties and responsibilities representing the interests of the United States and its citizens: Now, therefore, be it
	
 That the House of Representatives— (1)honors the men and women who have served, or are presently serving, in the Foreign Service for their dedicated and important service to country;
 (2)calls on the people of the United States to reflect on the service and sacrifice of past, present, and future employees of the Foreign Service, wherever they serve, with appropriate ceremonies and activities; and
 (3)supports United States Foreign Service Day to commemorate the 91st anniversary of the Foreign Service.
			
